                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,       :             CIVIL ACTION NO. 1:18-CV-1402
                                :
              Plaintiff         :
                                :             (Chief Judge Conner)
          v.                    :
                                :
LAURIE K. WELLS a/k/a LAURIE K. :
MUMMA,                          :
                                :
              Defendant         :

                                      ORDER

      AND NOW, this 30th day of April, 2019, upon consideration of Plaintiff’s

Motion (Doc. 14) for Confirmation of Public Sale, which states that notice has been

given to all lien holders of record and no objection has been made to the sale within

the thirty (30) day period, it is hereby ORDERED as follows:

      1.     That the public sale held on March 28, 2019, is hereby confirmed and
             the interest of all lien holders are divested.

      2.     That the Marshal is ordered and directed to execute and deliver to
             CASH NOW LLC, their successors and assigns (“Purchaser”), a good
             and sufficient deed, conveying all the right, title and interest of
             LAURIE K. WELLS a/k/a LAURIE K. MUMMA, in and to the
             premises sold located at 652 Oakville Road f/k/a Lot #6 Oakville Road,
             Shippensburg, PA 17257.

      3.     The Deed shall be recorded by the Purchaser within thirty (30) days of
             its delivery to the Purchaser by the Marshal. The Purchaser is solely
             responsible for payment of all recording charges and expenses.
4.   That jurisdiction is retained for such further orders or decrees as may
     be necessary.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
